   USDC IN/ND case 3:14-cv-01593-JD document 490 filed 06/03/21 page 1 of 4


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA
                                   SOUTH BEND DIVISION

 RONALD SCHMUCKER, et al.,

             Plaintiffs,

             v.                                         Case No. 3:14-CV-1593 JD

 JOHNSON CONTROLS, INC., and
 TOCON HOLDINGS, LLC,

             Defendant.

                                       OPINION AND ORDER

         Plaintiffs brought two environmental claims against Defendant Johnson Controls, Inc.

(“JCI”), but, after summary judgment proceedings and a bench trial, JCI prevailed. JCI has

submitted a bill of costs in the amount of $71,814. 1 Plaintiffs object to $8,726 of that amount,

arguing that the incurred expenses were not reasonably necessary to the litigation.

         “Unless a federal statute, [federal rules of civil procedure], or a court order provides

otherwise, costs––other than attorney’s fees––should be allowed to the prevailing party.” Fed. R.

Civ. P. 54 “In order to award costs to a prevailing party, the court must determine that the

expenses are allowable cost items and that the amounts are reasonable and necessary.”

Northbrook Excess & Surplus Ins. Co. v. Procter & Gamble Co., 924 F.2d 633, 642 (7th Cir.

1991).




         1For ease of reading, and since the exact amount of cents is inconsequential, the Court is using
figures rounded to the nearest dollar.
   USDC IN/ND case 3:14-cv-01593-JD document 490 filed 06/03/21 page 2 of 4


A. Depositions of Wiseman, Clevenger, Houser, Weingart, and Keramida

       Plaintiffs argue that they should not be taxed $1,470 for deposition transcripts of Cheryl

Wiseman, John Clevenger, Doyle Houser, and Jim Weingart. Plaintiffs submit that these

depositions related to another environmental case (also brought against JCI), Hostetler v.

Johnson Controls, Inc., No. 3:15-cv-226 JD, and thus weren’t necessary in the instant case. In

addition, Plaintiffs maintain that only half of the expense ($2,846 out of $5,692) arising out of

the deposition of Plaintiffs’ expert witness Dr. Vasiliki Keramida should be taxed as costs

because her expert opinions related equally to this and to the Hostetler case.

       The Court disagrees with Plaintiffs’ characterization that depositions of Wiseman,

Clevenger, Houser, and Weingart had nothing to do with this case. First, Plaintiffs noticed each

of their depositions in this case. This alone suggests that it was reasonable for JCI to believe that

the transcripts of these depositions would be necessary to the suit. See Int'l Oil, Chem. & Atomic

Workers, Loc. 7-517 v. Uno-Ven Co., No. 97 C 2663, 1998 WL 895557, at *4 (N.D. Ill. Dec. 14,

1998) (“Under the circumstances, it would be reasonable for Uno–Ven and Union Oil to believe

the depositions noticed by OCAW would be necessary to the suit.”). Second, although Plaintiffs

now claim that these depositions had nothing to do with this case, they asserted otherwise, in

2019, in response to JCI’s motion to dismiss for lack of prosecution. (See DE 392 , Pls.’ Resp. to

Def.’s M. Dismiss, at 5 (arguing that depositions concerning Defendant Tocon, including the

four depositions in question, were examples of them prosecuting the claims in the instant case)).

Accordingly, the Court will not reduce the reimbursement amount for deposition transcripts for

Wiseman, Clevenger, Houser, and Weingart.

       However, the Court agrees with Plaintiffs that the reimbursement amount for deposition

transcript of Dr. Keramida should be cut in half. JCI deposed Dr. Keramida on the same day




                                                  2
   USDC IN/ND case 3:14-cv-01593-JD document 490 filed 06/03/21 page 3 of 4


regarding her expert opinions in both this and the Hostetler case, and her opinions are

intertwined with both cases. But, while this may have been the most efficient way for deposing

Dr. Keramida, Plaintiffs are not parties in Hostetler and, therefore, shouldn’t bear the cost of the

entire transcript alone. Accordingly, the Court will tax only half of the expense of Dr.

Keramida’s deposition, that is, $2,846.



B. John Osborne

       Next, Plaintiffs suggest that they should not be taxed $181 for John Osborne’s witness

fees because Osborne wasn’t actually called to testify. Osborne, a Senior Principal of GZA

GeoEnviromental, is the highest ranking employee overseeing remediation at the Site. Although

he was not called at trial, JCI reasonably believed that his testimony was necessary in the event

that Plaintiffs poked holes in the testimony of an employee whom he managed and who

supervised the remediation. Accordingly, the Court will overrule Plaintiffs’ objection to taxing

$181 in relation to Osborne.



C. JCI’s Own Copies of Trial Exhibits

       Plaintiffs ask that JCI not be allowed to recover $4,229 in costs for making copies of their

own trial exhibits, contending this was done for mere convenience of JCI’s counsel.

       Making copies of trial exhibits facilitates an orderly trial allowing the court and the

attorneys to be on the “same page,” literally. Thus it cannot be said that making a single copy of

trial exhibits was an expense for counsel’s mere convenience. See Baxter Int'l, Inc. v. McGaw,

Inc., No. 95 C 2723, 1998 WL 102668, at *3 (N.D. Ill. Mar. 3, 1998) (“It was certainly necessary

that defendant have a copy of the trial exhibits in same [] form and with the same notations as




                                                 3
   USDC IN/ND case 3:14-cv-01593-JD document 490 filed 06/03/21 page 4 of 4


they were being presented to the judge and jury, and defendant's access to the originals would

not serve this purpose.”); Kulumani v. Blue Cross Blue Shield Ass’n, 224 F.3d 681, 685 (7th Cir.

2000) (“Two copies of every document filed with the court or provided to opposing counsel

makes sense; it is easy to see why each is useful.”). Therefore, the Court will overrule Plaintiffs’

objection to taxing $4,229 in costs for JCI’s copy of trial exhibits.



D. Conclusion

       For the reasons stated above, the Court TAXES Plaintiffs costs in the amount of

$68,967.65 ($71,813.90 –$2,846.25) in favor of Defendant Johnson Controls, Inc.

       SO ORDERED.



       ENTERED: June 3, 2021

                                                             /s/ JON E. DEGUILIO
                                                      Chief Judge
                                                      United States District Court




                                                  4
